internal_revenue_service number release date index number ------------------------ ------------------------------------- ------------------------------------------------ ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------- telephone number ---------------------- refer reply to cc ita b04 plr-121388-16 date date ------------------------------------------------- ------------------------- ----------------------------------- ----------------------------------- ------------------ -------------- ------------------------------- corp corp1 league team city a state b proceeds date ---------------------- ------------------------ date -------------------- date ------------------------ date date ------------------------ ------------------------ llc ----------------------------------------------------------- llc1 llc2 -------------------------------------- -------------------------- llc3 ----------------------------------------------- llc4 --------------------- individual owner --------------------------- ---- m ---- n -- p r ---- ---------------------------- team ----------------------- team w -------------- ---- x y ----- plr-121388-16 dear ------------------- this letter responds to your request for a private_letter_ruling and supplemental information that the proceeds that corp receives from its members under certain terms and conditions will not be includable in corp’s gross_income under sec_61 of the internal_revenue_code code facts the league recently approved the relocation of team to city a as part of this approval and relocation team will be a tenant in a new stadium to be built in city a corp and its proceeds program described below are a significant component of the proposed financing for the construction of this new stadium it is currently expected that the new stadium will have approximately 65-big_number seats available for each team game description of the parties corp is a state b taxable nonprofit nonstock corporation that was incorporated on date to be a membership_organization for fans of the team its annual_accounting_period ends december and its overall_method_of_accounting for maintaining the accounting books and filing its federal_income_tax return is the cash_method the initial member of corp will be llc a state b limited_liability_company which is owned by individual llc will be the sole voting member of corp and will appoint a three-member board_of directors to manage corp corp provides no dividend rights for its members and no members other than llc will have voting rights llc1 a state b limited_liability_company owns the team its annual_accounting_period ends december and its overall_method_of_accounting for maintaining the accounting books and filing its federal_income_tax return is the accrual_method llc1 is owned m by llc2 and n by llc3 which is wholly-owned by owner an individual llc2 is owned p by corp1 which is wholly-owned by owner and r by owner the new stadium will be constructed and owned by llc4 a state b limited_liability_company its annual_accounting_period ends december and its overall_method_of_accounting for maintaining the accounting books and filing its federal_income_tax return is the cash_method llc4 will be owned directly by owner plr-121388-16 corp membership program on date the league approved the relocation of the team to city a as part of this approval and relocation the team will be a tenant in a new stadium to be built in city a and owned by llc4 the league also conditionally approved an option for either team or team to relocate to city a and become a tenant in the same stadium subject_to certain terms and conditions the new stadium to be built in city a is projected to cost approximately dollar_figurew and will be privately financed privately owned and privately maintained it is anticipated that a portion of the cost of the stadium construction will be funded by proceeds received by corp and loaned to llc4 as described below the stadium is contemplated to be the anchor of a private multi-billion dollar residential and commercial real_estate and entertainment complex located a few miles from downtown city a accordingly there will be a significant economic incentive to maintain the stadium taking into consideration the cost of the stadium its ownership its central location in city a and the economic incentive to maintain the stadium it is anticipated and expected that the life of the stadium will exceed x years regarding the relocation of the team to city a and the proposed construction of a new stadium corp and its membership program will be a strategic and significant part of the building and strengthening of a team fan base in the team’s new home city as well as the financing for the construction of the new stadium accordingly corp will enter into a contract contract with llc1 pursuant to which corp will receive and have certain benefits for corp’s members including the right of members to enter into a limited number of personal seat license psl agreements with corp the corp psl agreements will be assigned by corp to llc1 and llc1 will assume all obligations under the psl agreements this contract is being entered into by llc1 as an inducement to llc4 to build the stadium the contract will provide that the proceeds transferred by members with each psl agreement will be segregated from other assets through the use of a_trust established for the benefit of corp corp trust in turn corp trust will loan the total amount of the proceeds to llc4 to be unequivocally dedicated and used exclusively for stadium construction the corp trust will be treated for tax purposes as a grantor_trust of corp an individual or an entity eg corporation or partnership may become a member of corp each member of corp will become a member by executing a membership agreement with corp and paying a one-time nonrefundable initiation fee the initiation fee will be treated as fully taxable_income by corp upon receipt the initiation fee is expected not to exceed dollar_figurey per member upon certain terms and conditions outlined in the membership agreement and discussed below each member will receive the following special member benefits for each inheritable and transferable membership interest in corp corp interest held by the member plr-121388-16 corp will host a year round schedule of events and activities for its members including for example special tours of the stadium and other facilities outside of normal opening times bbqs cruises a league draft party and other draft weekend activities flag football tournaments tailgating meet-and-greet events with team players skills events field day passes and fantasy camps corp will have an affinity program in which members can accumulate affinity program points through corp and sponsorship activities that are redeemable for corp and sponsorship merchandise and access to limited attendance events such as concerts and sports camps members will have exclusive access to corp’s website eg live interviews and videos of the players and coaches podcasts information and access to player and coaching details and the opportunity to be featured on corp’s website nominated representatives of corp will be entitled to attend twice yearly meetings with coaches executives and other officials of the team corp will make available special limited edition merchandise eg clothing pennants and other souvenirs for purchase by its members members will be involved in nominating and presenting the corp player of the year award and corp will circulate to its members emails newsletters and monthly calendars of these events activities and opportunities corp interests will be in several classes every member will receive a corp interest with the rights and benefits described above included as a result of paying the one-time nonrefundable initiation fee basis corp interest certain corp interests will include the right to enter into a psl agreement members who transfer proceeds will be given the right to enter into an initial psl agreement for a limited number of psls with the specific psl being offered to a member depending upon the class of corp interest held by the member the different classes of corp interests may for example be entitled bronze interests silver interests gold interests and platinum interests ranking in this order based on the amount of the proceeds transferred by the member the seat location of the team tickets available for priority purchase by a member under the terms of their psl will depend upon the class of the corp interest held by the member members who enter into a psl agreement will have the priority right to purchase season tickets to team games at the stadium at the face_amount ticket price any playoff tickets to team games at the stadium at the face_amount ticket price and limited tickets for certain other events at the stadium eg concerts at the face_amount ticket price ticket option plr-121388-16 each corp interest other than a basis corp interest will permit that member priority access to acquire one ticket eg one set of season tickets to team games at the stadium at the face_amount ticket price if a fan desires priority access to more than one ticket the member will need to have a concomitant number of additional corp interests and related psls all tickets will be purchased by members for the same prices charged for similar seats to those who are not members except that those who are not members will not have priority access to purchase tickets members under the terms of their member benefits including the psl will have priority rights to purchase tickets for each team game tickets for each team game will remain available for purchase by public non-members of corp at the same face_amount ticket price that a member purchased the ticket each member who desires to become a member and enter into a psl agreement will be required to pay the nonrefundable initiation fee and fully refundable proceed sec_1 as described below it is currently anticipated that members will be able to elect to transfer their proceeds once or over a period of time if a member elects the multiple-installment option the amount of the total_proceeds transferred by the member will increase as will the amount repaid to the member at the end of the term for example a member might elect to make a single transfer of dollar_figurex on date or a fixed annual transfer of dollar_figure 2x starting on date and each year thereafter for four years the member who paid dollar_figurex in a single installment will receive dollar_figurex at the end of the term the member who paid five annual payments of dollar_figure 2x will receive dollar_figurex at the end of the term the underlying documentation will provide for repayment of the proceeds to the member after an x year period term without interest as a matter of simplicity a fixed date will be set as the term repayment date for example if the corp begins accepting members and their proceeds on date all proceeds not previously repaid will be repaid on date plus x years thus if an individual or entity becomes a member at a later date the member will be repaid at the same time as the initial members corp may at its option repay all of the proceeds to the members prior to the end of the term a corp interest will be inheritable and transferable subject_to all of the applicable non- tax legal requirements but the corp interest will not be divisible in any manner all of the member benefits will be inherent in the corp interest and not in any manner separable or transferable apart from the corp interest a member will not be able to separately sell transfer or assign any member benefit including the inseparable psl and related ticket option or the right to receive repayment of the proceeds after the term corp interests including associated psl rights if applicable will be transferrable only with the written approval of corp in its sole discretion except that no approval of corp the proceeds will be transferred to a lockbox for the benefit of the corp trust plr-121388-16 will be required in the following limited circumstances a transfer required because of an occurrence of a circumstance beyond the control of the member eg death or disability or similar event as determined by corp in the case of members that are natural persons a transfer to an immediate_family member and in the case of members that are entities other than entities the primary asset of which is the psl a transfer to a an entity resulting from a merger or consolidation with the member b an entity succeeding to all or substantially_all of the business or assets of the member or c an entity controlled by controlling or under common_control with the member transfers under the limited circumstances described in clauses through above are referred to herein as related_party transfers all other transfers are referred to herein as third-party transfers transfers are referred to collectively as transfers under no circumstance will corp be obligated to redeem a member’s corp interest no transfer of any corp interest including any related_party transfer will be effective until the member and the prospective transferee have submitted an application to corp have paid all applicable administrative fees for the transfer of the corp interest and facilitation fees for the transfer of the ticket option in the case of any corp interest with psl rights and in the case of third-party transfers have received the written approval of corp corp has the right in its sole discretion to withhold consent to third- party transfers as determined in its discretion on a case-by-case basis though it expects to permit privately-arranged third-party transfers by members that are otherwise made in accordance with corp’s policies and applicable laws the policies will provide among other terms that corp may decline to permit a transfer if the transfer would result in an unacceptable concentration of psls held by one member or related members as determined by corp in its sole discretion the election of a member with psl rights not to purchase team regular season tickets and any team playoff tickets by dates designated from time-to-time will not result in the termination of membership in corp or the forfeiture of all member benefits but will result in the forfeiture of the member’s psl and related ticket option the member otherwise will retain all member benefits and other membership privileges in corp including the right to repayment of the proceeds on the repayment date however after the termination of the member’s psl and related ticket option the member will only be entitled to make related_party transfers of its corp interest no third party transfers will be permitted for a member who is entitled to receive a repayment of its proceeds but no longer has a psl or ticket option the membership agreement will provide that a member at any time is entitled to voluntarily terminate a corp interest if the corp interest is the only or the last corp interest of a member then upon the termination the member’s membership status in corp will also be terminated upon a voluntary termination of a member’s membership in corp with an associated psl the terminating member will continue to be entitled to receive a repayment of its proceeds at the end of the term after the termination of the corp interest the terminating member will only be entitled to make related_party transfers of its right to repayment of its proceeds at the end of the term plr-121388-16 in addition a member’s violation of certain rules specified in the membership agreement including rules prohibiting certain egregious behavior will result in the involuntary termination of a member’s membership in corp the involuntarily terminated member will lose the member benefits and other membership privileges in corp and will lose its psl and ticket option but will generally not lose the right to repayment of its proceeds on the repayment date because the former member’s corp interest psl and ticket option have been terminated the former member will only be entitled to make related_party transfers and will not be able to engage in a third party transfer of the right to receive its proceeds at the end of the term financing the stadium the cost of the development construction and maintenance of the stadium will be privately financed by the owner through a combination of debt and equity a portion of the financing will include the loan from corp as described below the proceeds are expected to be received by corp trust through a lockbox account the contents of which are to be segregated and unequivocally dedicated to the construction costs of the stadium the terms of the lockbox account maintained by corp trust will be explicit in dedicating the proceeds for the construction of the stadium corp trust will lend the total amount of the proceeds to llc4 the loan will be made at an interest rate that is anticipated to be sufficient to permit the operation of corp including payment of salaries for its employees and other costs of operation loan proceeds will be segregated into an account that is explicitly segregated and unequivocally dedicated to construction of the stadium corp trust’s loan to llc4 is expected to remain outstanding for the term although llc4 may prepay the loan in full at any time and if the loan were prepaid corp would repay the proceeds to the members an amount will be contributed by the owner to a defeasance fund described below and that amount will be sufficient in all reasonably-foreseeable scenarios to equal or exceed on an after-tax basis the amount required to provide for full repayment of the corp trust loan and the repayment by corp of all of the proceeds to the members at the end of the term the defeasance fund will contract with a national investment banking or fund management firm or firms the defeasance fund will issue to llc4 and corp quarterly unaudited financial statements and an annual audited financial statement with a written report of the defeasance fund activities and performance all amounts in the defeasance fund used to repay the loan will be transmitted to the corp trust and used to repay the proceeds representation sec_1 neither owner nor any immediate_family member of owner has or will have any ownership or voting interest in either corp or llc or will be a director of corp provided that owner and family members of owner plr-121388-16 may become members of corp with the same rights and privileges as other members and will pay the initiation fee and receive repayment of the proceeds like other members of corp given the cost of the stadium its central location in city a and its private ownership there will be a significant economic incentive to maintain the stadium and as a result it is anticipated and expected that the life of the stadium will greatly exceed x years none of the member benefits for the corp interest will be separable or transferable as a result a member will not be able to separately sell transfer or assign any member benefit including the psl and related ticket option or the right to receive repayment of the proceeds tickets at the stadium for each team game will remain available for purchase by public non-members of corp at the same face_amount ticket price that a member purchased the ticket if corp rents space from the team or any entity affiliated with the team corp will pay a fair market rent for the rental arrangement the corp trust will be treated for tax purposes as a grantor_trust of corp all members electing a membership class providing a psl will be required to execute a psl agreement with corp along with their transfer of the proceeds the psl agreement will be a legally enforceable and binding document that will provide that the member’s proceeds are being received by corp subject_to a legally enforceable and binding obligation of corp to repay the proceeds to the member and the agreement will clearly and explicitly inform the member that the proceeds are not deductible by a member for federal_income_tax purposes the proceeds are to be placed in a lockbox account maintained by corp trust immediately upon receipt corp trust will loan the proceeds to llc4 pursuant to legally enforceable and binding documentation llc4 and or the owner will set_aside cash into a legally separate defeasance fund held and managed by an independent and reputable major u_s_financial_institution pursuant to legally enforcement and binding documentation the defeasance fund will ensure repayment of the proceeds to the members at the appropriate time the defeasance fund will not be legally accessible by any party for any purpose except for the repayment of the proceeds to members the amount contributed by llc4 and or the owner to the defeasance fund will be that amount which is sufficient in all reasonably-foreseeable scenarios to equal or exceed on an after-tax basis the amount required to provide for full repayment of the plr-121388-16 corp trust loan and the return by corp of all of the proceeds to the members at the end of the term the principal payments made on the loan upon its maturity or otherwise will be unconditionally used to repay the proceeds corp will use every commercially reasonable means available including legally enforceable and binding agreements to ensure that the proceeds will be used solely for the construction of the stadium and not in any way misused or misdirected from this sole purpose this will include segregated lockbox accounts at an independent and reputable major u_s_financial_institution which accounts will be subject_to legally enforceable and binding documentation providing for the unequivocal use of the funds for the construction costs of the stadium on date team announced their intention to relocate to the stadium as of date corp does not know whether team will form a membership entity that will obtain proceeds in connection with the issuance of psls or receive nonrefundable payments in connection with the sale of psls to their fans law and analysis sec_61 of the code and the underlying regulations provide that gross_income means all income from whatever source derived unless excluded by law the supreme court in 348_us_426 defined gross_income as any item that increases a taxpayer’s net_worth the supreme court specifically referred to gross_income as undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion in 366_us_213 the supreme court explained that in order for gain eg money to be includible in gross_income there must be a claim of right to the alleged gain and the absence of a definite unconditional obligation to repay or return that which would otherwise constitute a gain see also 461_us_300 indicating that when a taxpayer receives the proceeds of a loan the taxpayer incurs an obligation to repay the loan at some future date and therefore the loan proceeds are not gross_income to the taxpayer the facts submitted and the representations made that are the subject of this ruling_request are governed by and within the parameters of the supreme court’s decisions in glenshaw glass and james a taxpayer does not have an accession to wealth nor complete dominion over an item if received subject_to a legally enforceable and binding obligation to repay the item if a taxpayer receives money or other_property with a legally enforceable and binding obligation to return or repay it the taxpayer is not enriched by the transaction and therefore does not realize gross_income within the plr-121388-16 meaning of sec_61 of the code in the present case taxpayer represents that the proceeds received by corp from members are subject_to a legally enforceable and binding obligation of corp to repay members and will be treated for all purposes including for accounting purposes as a liability of corp in addition the implementation of the defeasance fund mechanism will ensure that this liability of corp to repay the proceeds to members will be satisfied because of this corp does not have the requisite complete control_over the proceeds required for the proceeds to be gross_income to corp within the meaning of sec_61 of the code conclusion based on the facts submitted and the representations made we rule as follows the proceeds that corp receives from members are not gross_income to corp for federal_income_tax purposes because the proceeds are received by corp subject_to corp’s legally enforceable and binding obligation to repay the proceeds to members caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party specifically this ruling is based on the representation that the membership agreement between corp and its members will clearly and explicitly inform members that their proceeds are being received by corp subject_to a legally enforceable and binding obligation of corp to repay the proceeds to the member while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this ruling is limited to only proceeds received by corp from its members this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-121388-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely donna j welsh senior technician reviewer branch income_tax accounting
